 

Exhibit 10.5

 

TERMINATION

 

Reference is made to that certain Compensation Reimbursement Agreement dated as
of October 1, 2014 (the “Agreement”), by and between AR Capital Acquisition
Corp., a Delaware corporation (the “Company”) and AR Capital, LLC, a Delaware
limited liability company (“AR Capital” and together with the Company, the
“Parties”), pursuant to which the Company agreed to pay AR Capital, as the
sponsor of the Company, an amount not to exceed $15,000.00 per month as
reimbursement for a portion of the compensation paid to its personnel, including
certain of the Company’s officers who work on the Company’s behalf, commencing
on the date the Company’s securities were first listed on NASDAQ.

 

The Parties hereby agree that the Agreement is terminated effective as of the
date hereof and that any amounts accrued as of the date hereof pursuant to the
Agreement, if any, shall be forgiven.

 

[Signature Page Follows]

 

   

 

 

IN WITNESS WHEREOF, the undersigned have caused this termination to be executed
as of October 7, 2016.

 

  AR CAPITAL ACQUISITION CORP.       By:  /s/ William Kahane     Name: William
Kahane     Title: CEO

 

[Signature Page to Compensation Reimbursement Termination]

 

   

 

 

IN WITNESS WHEREOF, the undersigned have caused this termination to be executed
as of October 7, 2016.

 

  AR CAPITAL, LLC       By:  /s/ Edward Michael Weil Jr     Name: Edward Michael
Weil Jr     Title: CEO

 

[Signature Page to Compensation Reimbursement Termination]

 

   

